Citation Nr: 1046577	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1994 to April 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
inter alia, denied the Veteran's claim for service connection for 
a chronic left shoulder disability.  

This case previously reached the Board in March 2008 and 
September 2009.  In the March 2008 decision, the Board denied the 
Veteran's claims for entitlement to service connection for:  a 
chronic left shoulder disability, a chronic left extremity 
disability to include a left wrist disability, a chronic 
disability of the left side, and a chronic left leg disability.  
The Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In January 
2009, the Secretary of Veterans Affairs and the Veteran, through 
his attorney, filed a Joint Motion for Partial Remand (Joint 
Motion) to vacate the Board's decision with regard to the claims 
for a chronic left shoulder disability and for a chronic left 
extremity disability to include a left wrist disability.  In the 
Joint Motion, the parties requested that the Board's decision to 
deny the Veteran's claims regarding entitlement to service 
connection for a chronic left shoulder disability and a chronic 
left extremity disability to include a left wrist disability be 
vacated and remanded for further development.  

The Joint Motion was accepted by the Court in January 2009, and 
the case was returned to the Board for further consideration 
consistent with the Joint Motion.  In September 2009, the Board 
remanded the Veteran's claims for a chronic left shoulder 
disability and for a chronic left extremity disability to include 
a left wrist disability to the agency of original jurisdiction 
(AOJ) to comply with the issues raised by the Joint Motion.  
Subsequently, in a September 2010 rating decision, the AOJ 
granted the Veteran's claim for service connection for a chronic 
left extremity disability to include a left wrist strain 
disability.  The grant of service connection was a complete grant 
of the benefit which had been sought on appeal with regards to 
the Veteran's left upper extremity condition to include the left 
wrist.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  As such, only the Veteran's claim regarding a chronic 
left shoulder disability remains on appeal at this time.

The July 2010 statement and medical records submitted by the 
Veteran's representative raise the issue of service connection 
for a cervical spine disorder; however, this issue has not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  Adjudication of the Veteran's claim for a 
cervical spine disorder should also address the recent diagnosis 
of myofascial pain syndrome and radiculopathy of the Veteran's 
left side, including as secondary to a cervical spine disorder, 
as these issues have also been raised by the record.  See the VA 
medical treatment records of March 2004 and December 2006.


FINDINGS OF FACT

There is no competent medical evidence that the Veteran currently 
experiences a chronic left shoulder disability related to active 
service.


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the AOJ to 
the Veteran dated in December 2003.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claim; 
(2) informing him about the information and evidence VA would 
seek to provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the April 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in April 2004, the preferred 
sequence.  But in Pelegrini II, the Court clarified that in these 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure that the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is still 
provided proper due process.  Id. 120.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured the timing notice after sending additional 
Dingess-compliant VCAA notice letters by readjudicating the case 
by way of the September 2010 SSOC.  In essence, the timing defect 
in the notices has been rectified by the latter readjudication.  
In addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  Therefore, since 
VA cured the timing error and because the Veteran has not 
challenged the sufficiency of his notice, the Board finds that VA 
has complied with its duty to notify.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, and a VA medical examination regarding the 
nature and etiology of any current left shoulder condition.  The 
Veteran has submitted personal statements, and certain VA medical 
treatment records.  The Veteran has not provided authorization 
for VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.  38 U.S.C.A. 
§ 5103.

Compliance with the September 2009 Board Remand

The Board is satisfied that there has been substantial compliance 
with its September 2009 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court recently clarified that 
only substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  

The Board remanded the Veteran's claim for a VA medical 
examination to address certain issues raised by the December 2008 
Joint Motion.  The Veteran's representative has alleged that the 
April 2010 VA medical examination was not fully compliant with 
the Board's September 2009 Board remand, in that it did not 
provide a discussion of the rationale underlying the VA medical 
examiner's opinion regarding any connection between his chronic 
left shoulder disability and his military service.  See the 
Veteran's representative's October 2010 statement.  The September 
2009 Board remand did request that the VA medical examination 
"discuss the rationale for the opinions provided."  The Board 
also notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  A medical opinion must support its conclusion with 
an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight).  

In this instance, the VA medical examination of April 2009, 
reviewed the Veteran's complaints regarding his left shoulder.  
The examiner concluded that, regarding the Veteran's complaints 
of "[l]eft shoulder strain," the Veteran had "vague pain 
around the left shoulder with... pain going down the arm to the 
wrist."  However, the examiner found that the Veteran's range of 
motion was "substantially normal," and his x-rays at that time 
were also found to be normal.  As such, the VA examination 
provided to the Veteran diagnosed him with pain.  Pain, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  It is also the general VA policy that 
diagnosis of a degenerative joint disease, such as arthritis 
e.g., must be objectively confirmed by x-ray evidence, or other 
evidence of equivalent probative value.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As such, the VA medical examination 
provided a diagnosis only of pain relating to the Veteran's left 
shoulder, and this evidence is supported by the objective x-ray 
evidence, which the Court has found cannot be service-connected.  
Without a diagnosis of a disorder which may be service-connected, 
despite a thorough review of the Veteran's symptoms, history, and 
x-ray evidence, the VA medical examination has rendered moot any 
requirements of an etiological opinion or rationale supporting 
that opinion.  Therefore, the AOJ has provided substantial 
compliance with the Board's remand and the requirements of an 
adequate opinion.

However, even were the Veteran's condition of left shoulder pain 
to be considered by the Board to be a disorder for which service 
connection could be granted, the Board notes that in this 
instance the Veteran was not cooperative with the examination 
provided.  The examiner noted that when the Veteran was asked 
about his ability to lift objects, "he stated that he could lift 
five pounds.  On identifying this as a ridiculously small amount, 
he grudgingly admitted that he could lift 20 pounds."  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  In this instance, it 
is apparent that the Veteran was being actively uncooperative 
with his examination, by giving misleading statements regarding 
the nature and severity of his disorder.  

The examiner further indicated that the Veteran had been 
scheduled for a magnetic resonance imaging (MRI) test, but that 
the test "was not completed by the [V]eteran."  The Veteran 
submitted a statement in October 2010 indicating that he had 
reported for the MRI, but the persons conducting the test were 
unable to get a reading because he could not hold still due to 
his pain.  The Court has held that the duty to assist is not a 
one-way street; a claimant cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has duty to assist the Veteran, not a duty to prove 
his claim while the Veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
Veteran has not only remained passive, but he has actively 
impeded his examination by providing misleading statements 
regarding the severity of his disability during his examination.  
As such, given the Veteran's lack of cooperation with his 
examination and the MRI test, the Board finds that there has been 
substantial compliance with the Board's September 2009 remand.  

Finally, the AOJ was directed by the September 2009 Board remand 
to obtain the Veteran's current complete VA medical treatment 
records and provide a readjudication of his claim.  The Veteran's 
complete VA medical treatment records were obtained by the AOJ in 
March 2010, and he was provided with a readjudication of his 
claim by the SSOC of September 2010.  As such, the Board 
concludes that there has been substantial compliance with the 
September 2009 remand.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Chronic Left Shoulder 
Disability

The Veteran has claimed that he experiences a left shoulder 
condition which began in November 1990.  See the Veteran's 
November 2008 claim.  

Regarding the history of this disorder, the Veteran's STRs show 
that he was treated in November 1995 for left side pain and neck 
stiffness.  He was diagnosed with "cervical strain."  There are 
no further records during his service to indicate any left 
shoulder related issues.  Furthermore, at the time of his 
discharge examination of January 2000, the Veteran's left upper 
extremity was indicated as being normal.  Finally, at the time of 
his separation examination, the Veteran signed a report of his 
medical history wherein he indicated that he had no swollen or 
painful joints or bursitis, and did not indicate any problems 
associated with his left shoulder.  The Veteran's STRs were 
generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  As such, the Veteran's STRs do not 
show any evidence of a left shoulder disability, injury, or 
related incident, although there is evidence of a neck injury 
with left side pain.

However, in August 2000, shortly after his service, the Veteran's 
VA medical treatment records indicate that he began receiving 
treatment for left shoulder pain.  An x-ray was conducted at the 
time and found "[n]o significant abnormality."  In April 2001, 
his diagnosis was indicated as an unspecified disorder of the 
bursae and tendons in the shoulder region.  In May 2002, the 
Veteran was recorded as presenting with inflammation of his left 
rotator cuff.  About a year-and-a-half later in November 2003, 
the Veteran submitted his claim for a left shoulder disability.  
Throughout the appeal from the time of his August 2000 treatment 
for left shoulder pain, the Veteran's medical records show that 
he has a consistent history of, and treatment for, left shoulder 
pain.  This medical record was noted by the December 2008 Joint 
Motion as showing evidence of a current condition sufficient to 
trigger the need for a VA medical examination to address any 
current left shoulder condition, in particular noting the May 
2002 record of inflammation of his left rotator cuff.

Subsequently, and in accordance with the Joint Motion, the 
Veteran was provided with a VA medical examination in April 2010.  
At that time, the Veteran's symptoms and medical history, 
including his in-service neck injury, were reviewed by the VA 
medical examiner.  As noted above, the examiner concluded that 
the Veteran was experiencing "vague pain around the [left] 
shoulder," and "symptoms of pain going down the arm to the 
wrist."  In reaching this conclusion regarding the Veteran's 
left shoulder disability, the examiner noted that the Veteran's 
x-ray of the left shoulder revealed no abnormality.  However, as 
noted previously, pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, the Board has noted previously that the Veteran was 
uncooperative with the examination, in that he provided initially 
misleading statements regarding the severity of his disorder.  
The Veteran was also unable to complete the MRI testing 
scheduled.  As such the VA medical examination has provided a 
diagnosis only of pain relating to the left shoulder, which the 
Court has found cannot be a disability available for service 
connection without some diagnosis of an underlying disorder.  
Finally, the Veteran's failure to cooperate with the VA 
examination provided to him is tantamount to a failure to report 
for a scheduled VA examination and this may be the basis for the 
denial of the left shoulder claim currently on appeal.  38 C.F.R. 
§ 3.655.  As such, the Board concludes that the VA medical 
examination of April 2010 did not diagnose the Veteran with any 
disorder beyond pain in the left shoulder.

The Board acknowledges that the Veteran is competent to provide 
evidence of the symptoms of a left shoulder condition, if his 
statements are later supported by a competent medical examiner.  
See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  
However, with no evidence of a specifically diagnosed disorder, 
that is not the case regarding the claim currently at issue.  In 
fact, the competent evidence of record, including multiple x-rays 
conducted in August 2000, June 2009, and at the time of the VA 
medical examination in April 2010, indicates that the Veteran 
does not have a disability beyond his, admittedly extensive, 
history of treatment for left shoulder pain.  

The Board also notes that in May 2004, the Veteran's left 
shoulder pain was indicated as being likely due to "subacromial 
bursitis."  The Court has held that that use of equivocal 
language such as "possible," or, in this case, "could be a 
possibility," makes a statement by an examiner which is 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish medical nexus); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by a physician is too speculative).  Speculation 
is not legally sufficient to establish service connection.  As 
such, despite the Veteran's substantial treatment records, the 
Board is bound by the Court's decision in Sanchez, in that the 
Veteran's extensive history of left shoulder pain and treatment 
does not show any current diagnosis of a left shoulder disorder 
which may be service-connected.  

In this case, the Board finds that the evidence as a whole does 
not show any competent diagnosis regarding his left shoulder.  In 
fact, as noted above, the x-rays have consistently found that the 
Veteran's left shoulder to be normal.  See the VA medical 
treatment records of August 2000, June 2009, and the VA medical 
examination of April 2010.  

Therefore, the only indications of a left shoulder disorder is 
the single mention of right rotator cuff inflammation in May 
2002, well over a year prior to the current claim on appeal.  In 
this regard, the Board has considered the holding of the Court in 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McLain, 
the Court held that the requirement concerning a claimant having 
a current disability before service connection may be awarded for 
the disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the adjudication of the claim.  In this 
case, the only direct evidence of such a disorder comes from a 
medical opinion provided a year prior to the claim.  In fact, 
VA's attempts to obtain such evidence, including by providing a 
VA medical examination, have been fruitless, and have been 
impeded by the Veteran's own behavior.  

Therefore, without competent evidence of treatment for, or a 
diagnosis of, any left shoulder disability, and probative 
evidence against such a diagnosis during the appeal period, 
service connection cannot be granted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Without the requisite element of a current condition, there is no 
basis for further analysis of the in-service incident or nexus 
requirements for the disorders.  See Shedden, at 1167.  Nor is 
there any basis to analyze the Veteran's claims for evidence of a 
chronic disorder during service or continuity of symptomatology 
after service without a current illness.  38 C.F.R. § 3.303(b); 
Savage, at 494-97.

Finally, the Board notes that certain VA medical treatment 
records which have been obtained provide some evidence that the 
Veteran is currently experiencing a cervical spine disorder, as 
well as radiculopathy and myofascial pain syndrome affecting his 
left side.  See the VA medical treatment records of July 2010, 
December 2006, and March 2004, respectively.  However, insofar as 
certain of these disorders relate to left side pain which may be 
connected to his November 1995 neck injury during service, the 
Veteran's claims in this regard were decided by the Board in 
March 2008.  At that time, the Board provided a final denial all 
of the Veteran's claims regarding his chronic left side disorders 
with the exception of his left extremity disability to include a 
left wrist disability which was granted in September 2010, and 
the left shoulder disability currently on appeal.  The Veteran 
chose not to appeal those other issues at that time.  As such, 
the newly diagnosed disorders must be considered either new 
claims or claims to reopen under 38 C.F.R. § 3.156.  The Board 
cannot initially adjudicate an issue without prior AOJ review, 
and those newly raised issues have been referred to the AOJ for 
preliminary adjudication in the introduction above.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for the residuals of a left shoulder 
disability with no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


